DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-13,15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Applicant has amended the claims to “and wherein each spherical support of the plurality of spherical supports has a diameter, and each opening of the plurality of openings has an upper diameter, the upper diameter being smaller than the diameter of each spherical support within a corresponding opening” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 6257564 to Avneri et al in view of United States Patent No. 6196532 to Otwell and United States Patent Application No. 2004/0020788 to Mavliev et al is presented below.
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent No. 6196532 to Otwell and United States Patent Application No. 2004/0020788 to Mavliev et al.
In regards to Claim 1, Avneri teaches a substrate support apparatus 100 Fig. 2-4 (Fig. 4 being the preferred embodiment) comprising: a housing (body or plate of 120) having an upper surface (top of 140, 130 nipples, in Fig. 4, the surface of 460), wherein an entirety of the upper surface is substantially planar (as 460 is planar and arranged in concentric arrangement to form a planar support surface), and a plurality of openings 150 extending into the housing (holes for 150 Fig. 3B); a plurality of spherical supports 450, wherein the housing is configured to position the plurality of spherical supports within the plurality of openings so that topmost surfaces of the plurality of spherical supports are arranged in a plane above the upper surface (as shown in Fig. 4, Col. 3 lines 5-30), with a subset of the plurality of spherical supports distributed across a central region of the housing (the subset being the central ring of the concentric nipples as shown in Fig. 2), only the plurality of nipples 130, 140 are configured to directly contact the substrate (as shown in Fig. 2) , and wherein each spherical support of the plurality of spherical supports has a diameter (see diameter of 450), and each opening of the plurality of openings has an upper diameter (see generic opening for 150 Fig. 3B which has a diameter akin to the diameter of the hole for 460 Fig. 4), the upper diameter being smaller than the diameter of each spherical support within a corresponding opening (as shown in Fig. 4); and a vacuum aperture 420/430 for inducing a reduced pressure condition at a periphery of the top surface (Col. 2 line 30-Col. 3 line 55).  
Avneri does not expressly teach only the plurality of spherical supports are configured to directly contact the substrate, as the plain nipples directly contact the substrate.
However, Avneri teaches that the plain nipples are there, but the criticality of the vacuum nipples/spherical supports is present for the vacuum present (Col. 2 lines 30-40), that the contact surface of the plain nipple is smaller than that of the vacuum nipple (Col. 2 lines 49-55), wherein independent claim 9 recites only the vacuum nipples and that modifications can be made without departing from the scope (Col. 5 lines 50-55).
Otwell teaches a vacuum chuck 100 Fig. 4 where there are chuck rings 102/nipples that are the only support for the substrate (Col. 3 line 40-Col. 6 line 26). Otwell further teaches that the vacuum chuck rings/nipples are there to minimize contact area with the substrate while creating a sealing area to hold the wafer, thus reducing the wafer backside particle contamination (Col. 5 lines 13-24).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the spherical supports/vacuum nipples of Avneri the only structures to directly contact the substrate as they are the vacuum chuck rings, as per the teachings of Otwell, to minimize the contact area with the substrate. One would be motivated to do so for the predictable result of to reduce the wafer backside particle contamination. See MPEP 2143 Motivation A.
Furthermore, it is noted that the apparatus of Avneri has the spheres rest on a spring, such that the force of the wafer one the sphere pushes the sphere down, the sphere is pushed such that a vacuum is activated and the substrate is secured onto the surface of 460 (Col. 3 lines 5-20). However, Avneri further teaches that if the wafer is warped, no unwanted pressure will be exerted on the wafer, which expressly suggests that the functionality of the vacuum onto the surface of 460 is conditionally based on the wafer/substrate, such that if the substrate is lighter than expected, it would rest only on the spherical supports, such that depending on the substrate itself, it can rest only on the spherical portion of the support. The resulting apparatus would fulfill the limitations of having the substrate only be supported on the spherical support, as the functionality of the spherical support of Avneri in view of Otwell is capable of having the substrate only directly contact the spherical supports.
Avneri in view of Otwell do not expressly teach wherein at least one of the subset of the plurality of spherical supports is freely rotatable within the housing.
Mavliev teaches a contact element for a substrate processing apparatus Fig. 1, 2 wither a spherical support 2008 Fig. 24 resting in a housing 2006 on a spring/biasing member [0160-0164]. Mavliev further teaches that allowing rotation by having a housing that is sized to accommodate the ball and allow rotation prevents damage to the substrate [0137-0147].  It is noted that though the overall apparatus of Mavliev is for polishing, the ball bearing structure is similar to that of Avneri in view of Otwell as it contacts the substrate, and that there is a housing, spring, and ball/spherical support that is pushed into the housing that fulfills an analogous structure. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Avneri in view of Otwell by allow the rotation of the ball/spherical support as per the teachings of Mavliev. One would be motivated to do so for the predictable result of preventing damage to the substrate. See MPEP 2143 Motivation A.
Furthermore, because Avneri teaches a ball/spherical support that is much smaller than that of its housing, it would be capable of rotation, as per the teachings of Mavliev of the presence of the gap that allows for rotation, such that the structure of Avneri implicitly is capable of allowing the spherical support for being freely rotatable within the housing. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Avneri teaches the housing comprises a plurality of chambers, as there are a plurality of vacuum nipples 140, wherein each opening of the plurality of openings corresponds to a chamber of the plurality of chambers, and each of the spherical supports of the plurality of spherical supports positioned within a single chamber is rotatable within the single chamber, as shown in Fig. 2 of Avneri and the rejection of Claim 1 above.  
In regards to Claim 3, Avneri teaches each chamber of the plurality of chambers is configured to contain a single spherical support of the plurality of spherical supports, as shown in Fig. 4 of Avneri.  
In regards to Claim 4, Avneri in view of Otwell and Mavliev does not expressly teach at least one chamber of the plurality of chambers is configured to contain more than one spherical support of the plurality of spherical supports.  
However, Mavliev does teach that the ball bearing contact assembly can have two or more ball disposed in the housing, as another embodiment [0147].
As it is known to provide more than one ball/sphere in a housing, as taught by Mavliev, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Avneri in view of Otwell and Mavliev, as taught by Mavliev to include more than one spherical support in the housing. One would be motivated to do so as another embodiment . See MPEP 2143, Exemplary Rationales A, B.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5, Avneri teach each opening of the plurality of openings has a lower width, the lower width being greater than the diameter of each spherical support positioned within the opening, as shown in Fig. 4, wherein the opening is conical in shape with a narrower opening at the top than at the bottom.  
In regards to Claim 10, Avneri teaches the housing comprises: a bottom section configured to arrange the topmost surfaces of the plurality of spherical supports in the plane above the top surface; and a top section configured to retain the spherical support of the plurality of spherical supports within the housing while allowing the spherical support of the plurality of spherical supports to rotate, as broadly recited and as shown in Fig, 4 below: 
    PNG
    media_image1.png
    389
    623
    media_image1.png
    Greyscale
  
Claims 11, 15, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent Application No. 2004/0020788 to Mavliev et al.
In regards to Claim 11, Avneri teaches wafer table 100 Fig. 2-4 (Fig. 4 being the preferred embodiment) comprising: a substantially planar wafer table surface (top of 140, 130 nipples, in Fig. 4, the surface of 460 in combination); a plurality of spherical supports 450; a plurality of chambers 410 below the wafer table surface, each chamber of the plurality of chambers configured to house a spherical support 450 of the plurality of spherical supports, wherein the wafer table is configured to position the plurality of spherical supports having topmost surfaces arranged in a plane above the wafer table surface (as shown in how the sphere 450 is above 460) with a subset of the plurality of spherical supports distributed across a central region of the wafer table surface (the subset being the central ring of the concentric nipples as shown in Fig. 2), a plate over (as it covers 410) the plurality of chambers, wherein the plate includes a plurality of openings 420 vertically aligned with the plurality of chambers, wherein each opening of the plurality of openings has an opening diameter that is less than a diameter of each spherical support positioned below the opening; and a vacuum aperture 160 adjacent to the wafer table surface for inducing a reduced pressure condition at the wafer table surface (Col. 2 line 30-Col. 3 line 55):

    PNG
    media_image2.png
    469
    623
    media_image2.png
    Greyscale

Avneri do not expressly teach wherein at least one of the subset of the plurality of spherical supports is rotatable within the chamber.
Mavliev teaches a contact element for a substrate processing apparatus Fig. 1, 2 wither a spherical support 2008 Fig. 24 resting in a housing 2006 on a spring/biasing member [0160-0164]. Mavliev further teaches that allowing rotation by having a housing that is sized to accommodate the ball and allow rotation prevents damage to the substrate [0137-0147].  It is noted that though the overall apparatus of Mavliev is for polishing, the ball bearing structure is similar to that of Avneri as it contacts the substrate, and that there is a housing, spring, and ball/spherical support that is pushed into the housing that fulfills an analogous structure. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Avneri by allow the rotation of the ball/spherical support as per the teachings of Mavliev. One would be motivated to do so for the predictable result of preventing damage to the substrate. See MPEP 2143 Motivation A.
Furthermore, because Avneri teaches a ball/spherical support that is much smaller than that of its housing, it would be capable of rotation, as per the teachings of Mavliev of the presence of the gap that allows for rotation, such that the structure of Avneri implicitly is capable of allowing the spherical support for being freely rotatable within the housing. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 15, Avneri teaches a top surface 470, the top surface comprising a plurality of openings corresponding to the plurality of spherical supports (as shown in Fig. 4).  
In regards to Claim 21, Avneri teaches a substrate support system Fig. 2-4 comprising: a substrate support apparatus 100 Fig. 2 comprising: a bottom housing section comprising a plurality of chambers (shaded portion of Fig. 4 below); and a top housing section having a substantially planar top surface 460 and comprising a plurality of openings aligned with the plurality of chambers 410, wherein the plurality of chambers and plurality of openings are configured to contain a plurality of spherical supports, thereby positioning topmost surfaces of the plurality of spherical supports in a plane above the top surface of the top housing section, each chamber 410 has an upper opening (opening for 450) having an opening diameter that is less than a diameter of one of the plurality of spherical supports positioned partially below the upper opening (as shown in Fig. 4); and a chuck (in the form of the vacuum passage 430) configured to support the substrate support apparatus and communicate a vacuum to the substrate support apparatus (Col. 2 line 30-Col. 3 line 55):

    PNG
    media_image3.png
    616
    895
    media_image3.png
    Greyscale

Avneri do not expressly teach wherein at least one of the subset of the plurality of spherical supports is rotatable within the chamber.
Mavliev teaches a contact element for a substrate processing apparatus Fig. 1, 2 wither a spherical support 2008 Fig. 24 resting in a housing 2006 on a spring/biasing member [0160-0164]. Mavliev further teaches that allowing rotation by having a housing that is sized to accommodate the ball and allow rotation prevents damage to the substrate [0137-0147].  It is noted that though the overall apparatus of Mavliev is for polishing, the ball bearing structure is similar to that of Avneri as it contacts the substrate, and that there is a housing, spring, and ball/spherical support that is pushed into the housing that fulfills an analogous structure. 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the teachings of Avneri by allow the rotation of the ball/spherical support as per the teachings of Mavliev. One would be motivated to do so for the predictable result of preventing damage to the substrate. See MPEP 2143 Motivation A.
Furthermore, because Avneri teaches a ball/spherical support that is much smaller than that of its housing, it would be capable of rotation, as per the teachings of Mavliev of the presence of the gap that allows for rotation, such that the structure of Avneri implicitly is capable of allowing the spherical support for being freely rotatable within the housing. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 23, Avneri teaches the substrate support apparatus comprises a plurality of supports (nipples 140, 150) configured to position the bottom housing section above the chuck.  
In regards to Claim 24, Avneri teaches the chuck comprises a plurality of apertures 420 configured to apply the vacuum to the bottom housing section.  
In regards to Claim 25, Avneri teaches the chuck is a component of a semiconductor chip manufacturing for inspection or quality checks (Col. 1 lines 10-18), but does not expressly teach that the chuck is an integrated circuit manufacturing system configured to perform one or more of a photolithography operation, an overlay operation, or an optical inspection operation.

Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent No. 6196532 to Otwell and United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2006/0130767 to Herchen et al.
 The teachings of Avneri in view of Otwell and Mavliev are relied upon as set forth in the above 103 rejection.
In regards to Claim 6, Avneri in view of Otwell and Mavliev does not expressly teach each spherical support of the plurality of spherical supports has a diameter ranging from 0.25 millimeters (mm) to 0.50 mm.  
Herchen teaches a substrate support apparatus Fig. 1, 4A-4D comprising: a housing 170 having an upper surface 170A, wherein an entirety of the upper surface is substantially planar (as 170A is flat), and a plurality of openings 412 Fig. 4A-4D extending into the housing; a plurality of spherical supports 420, wherein the housing is configured to position the plurality of spherical supports within the plurality of openings (top of 412) so that topmost surfaces 424 of the plurality of spherical supports are arranged in a plane above the upper surface (as shown in the line for 410 and 438 in Fig. 4A-4D), with a subset of the plurality of spherical supports distributed across a central region of the housing (and shown in Fig. 2), and only the plurality of spherical supports are configured to directly contact the substrate (as shown in 171 contacting W in Fig. 1); and a vacuum aperture 172 for inducing a reduced pressure condition [0022] at a periphery of the top surface [0021-0050].  
Herchen each spherical support of the plurality of spherical supports has a diameter of 0.50 mm [0043], which fulfills the range of  0.25 millimeters (mm) to 0.50 mm.  
As it is known to made a spherical support, as taught by Avneri in view of Otwell and Mavliev, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Avneri in view of Otwell and Mavliev as taught by Herchen to make the spherical supports have a diameter of 0.25-0.50 mm. One would be motivated to do so in order to have a size for a spherical support for a semiconductor wafer chuck. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent No. 6196532 to Otwell and United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2013/0014896 to Shoji et al.
The teachings of Avneri in view of Otwell and Mavliev are relied upon as set forth in the above 103 rejection.
In regards to Claim 7, Avneri in view of Otwell and Mavliev teaches that the spherical supports but does not expressly teach that each spherical support of the plurality of spherical supports comprises SiC.
Shoji teaches that support balls in a semiconductor processing apparatus can be made out of sapphire or silicon carbon [0049].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a spherical support analogous to that of Avneri in view of Otwell and Mavliev out of silicon carbide, as taught by Shoji, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent No. 6196532 to Otwell and United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 1 above, and in further view of United States Patent No. 7432476 to Morita et al.
The teachings of Avneri in view of Otwell and Mavliev are relied upon as set forth in the above 103 rejection.
In regards to Claims 8 and 9, Avneri in view of Otwell and Mavliev does not expressly teach the openings of the plurality of openings are separated by one or more distances ranging from 2.0 millimeters (mm) to 5.0 mm or that the plurality of openings comprises at least 4,000 openings.  
Morita teaches that the number and position of spherical supports or openings are dependent to the diameter of the wafer/substrate (Col. 5 lines 1-54).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Avneri in view of Otwell and Mavliev with the teachings of Morita, and adjusted the number and position of spherical supports and openings to the size of the substrate. See MPEP 2143, Motivations A. The resulting apparatus would have a number of openings/spheres and the separation distances be dependent on the size of the substrate, which is a processing variable. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of size is not considered a positive limitation and the apparatus of Avneri in view of Otwell and Mavliev and in further view of Morita would be capable of processing any theoretically sized substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise. The resulting apparatus would have the predictable result of having the number and position of spherical supports or openings are dependent to the diameter of the wafer/substrate, such that it could process a substrate that would require the openings of the plurality of openings are separated by one or more distances ranging from 2.0 millimeters (mm) to 5.0 mm or that the plurality of openings comprises at least 4,000 openings. 
The resulting apparatus fulfills the limitations of the claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 11 above, and in further view of United States Patent Application No. 2013/0014896 to Shoji et al.
The teachings of Avneri in view of Mavliev are relied upon as set forth in the above 103 rejection.
In regards to Claim 12, Avneri teaches that there is a separate stage to which the chuck is mounted to (Col. 2 lines 60-67).
Avneri in view of Mavliev do not expressly teach the wafer table is configured to be positioned within a recess of a chuck/stage.  
 Herchen teaches a substrate support apparatus Fig. 1, 4A-4D comprising: a housing 170 having an upper surface 170A, wherein an entirety of the upper surface is substantially planar (as 170A is flat), and a plurality of openings 412 Fig. 4A-4D extending into the housing; a plurality of spherical supports 420, wherein the housing is configured to position the plurality of spherical supports within the plurality of openings (top of 412) so that topmost surfaces 424 of the plurality of spherical supports are arranged in a plane above the upper surface (as shown in the line for 410 and 438 in Fig. 4A-4D), with a subset of the plurality of spherical supports distributed across a central region of the housing (and shown in Fig. 2), and only the plurality of spherical supports are configured to directly contact the substrate (as shown in 171 contacting W in Fig. 1); and a vacuum aperture 172 for inducing a reduced pressure condition [0022] at a periphery of the top surface [0021-0050].  
Herchen teaches the wafer table is configured to be positioned within a recess of a chuck, the form of the bottom of the apparatus in Fig. 1.  
As it is known to made a spherical support, as taught by Avneri in view of Mavliev, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Avneri in view of Mavliev as taught by Herchen to make the wafer table is configured to be positioned within a recess of a chuck/stage. One would be motivated to do so in order to have a size for a spherical support for a semiconductor wafer chuck. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 11 above, and in further view of United States Patent Application No. 2013/0014896 to Shoji et al.
The teachings of Avneri in view of Mavliev are relied upon as set forth in the above 103 rejection.
In regards to Claim 13, Avneri teaches the spherical supports are arranged concentrically but does not expressly teach the plurality of spherical supports is arranged in an array of rows and columns.  
Shoji teaches that spherical supports can be arranged in a concentric manner Fig. 2E, or in an array of rows and columns in Fig. 2A.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the arrangement of the spherical supports, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
	Alternatively, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the pattern of the spherical supports that would tend to point toward the non-obviousness of freely selecting concentric or an array of rows and columns.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
	The resulting apparatus fulfills the limitations of the claim. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6257564 to Avneri et al in view of United States Patent Application No. 2004/0020788 to Mavliev et al, as applied to Claim 11 above and in further view of United States Patent No. 6196532 to Otwell.
The teachings of Avneri in view of Mavliev are relied upon as set forth in the rejection of Claim 11.
In regards to Claim 22, Avneri teaches the substrate support apparatus is configured to communicate the vacuum from the chuck 430 to a bottom surface of a substrate but does not expressly teach the substrate is supported solely on the topmost surfaces of the plurality of spherical supports.  
Avneri teaches that the plain nipples are there, but the criticality of the vacuum nipples/spherical supports is present for the vacuum present (Col. 2 lines 30-40), that the contact surface of the plain nipple is smaller than that of the vacuum nipple (Col. 2 lines 49-55), wherein independent claim 9 recites only the vacuum nipples and that modifications can be made without departing from the scope (Col. 5 lines 50-55).
Otwell teaches a vacuum chuck 100 Fig. 4 where there are chuck rings 102/nipples that are the only support for the substrate (Col. 3 line 40-Col. 6 line 26). Otwell further teaches that the vacuum chuck rings/nipples are there to minimize contact area with the substrate while creating a sealing area to hold the wafer, thus reducing the wafer backside particle contamination (Col. 5 lines 13-24).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the spherical supports/vacuum nipples of Avneri the only structures to directly contact the substrate as they are the vacuum chuck rings, as per the teachings of Otwell, to minimize the contact area with the substrate. One would be motivated to do so for the predictable result of to reduce the wafer backside particle contamination. See MPEP 2143 Motivation A.
Furthermore, it is noted that the apparatus of Avneri has the spheres rest on a spring, such that the force of the wafer one the sphere pushes the sphere down, the sphere is pushed such that a vacuum is activated and the substrate is secured onto the surface of 460 (Col. 3 lines 5-20). However, Avneri further teaches that if the wafer is warped, no unwanted pressure will be exerted on the wafer, which expressly suggests that the functionality of the vacuum onto the surface of 460 is conditionally based on the wafer/substrate, such that if the substrate is lighter than expected, it would rest only on the spherical supports, such that depending on the substrate itself, it can rest only on the spherical portion of the support. The resulting apparatus would fulfill the limitations of having the substrate only be supported on the spherical support, as the functionality of the spherical support of Avneri in view of Mavliev and in further view of Otwell is capable of having the substrate only directly contact the spherical supports.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716